Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered December 28, 1987, convicting defendant, upon his guilty plea, of burglary in the third degree and sentencing him, as a predicate felony offender, to an indeterminate prison term of from 3 to 6 years, is unanimously affirmed.
The defendant entered a theatre and stole a typewriter. The court promised the defendant a sentence of no more than one year if he had no out-of-State record. Subsequently, it was determined that the defendant had prior felony convictions, and the court withdrew its conditional promise of no more than one year.
The sentencing court imposed a sentence within the limits for the crime committed (Penal Law § 70.06 [3] [d]). Moreover, the court considered the conditional promise but imposed a greater sentence in view of defendant’s predicate felon status. This was within the sound discretion of the court (People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert denied 421 US 951).
*354Additionally, Criminal Term had no obligation to adjourn the sentencing since the defendant did not allege any constitutional infirmities in the prior conviction (CPL 400.21 [5], [6]). A predicate conviction arising out of a guilty plea is not defective merely because a Judge failed to enumerate all the rights to which a defendant is entitled (People v Moore, 130 AD2d 375). Concur—Sullivan, J. P., Rosenberger, Asch, Ellerin and Smith, JJ.